Name: Commission Regulation (EU) No 358/2010 of 23 April 2010 amending Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  technology and technical regulations;  air and space transport;  organisation of transport
 Date Published: nan

 27.4.2010 EN Official Journal of the European Union L 105/12 COMMISSION REGULATION (EU) No 358/2010 of 23 April 2010 amending Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and the Council of 11 March 2008 establishing common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1) and in particular Article 4(3) thereof, Whereas: (1) The restrictions on liquids, aerosols and gels carried by passengers arriving on flights from third countries and transferring at Union airports create certain operational difficulties at these airports and cause inconvenience to the passengers concerned. (2) Commission Regulation (EC) No 820/2008 of 8 August 2008 laying down measures for the implementation of the common basic standards on aviation security (2) provides for exemptions to the application of those restrictions to be granted if certain conditions are met. After having verified that those conditions have been met at airports in certain third countries and that those countries have a good record of cooperation with the Union and its Member States, the Commission has granted such exemptions. (3) As Regulation (EC) No 820/2008 is repealed from 29 April 2010 and thus those exemptions will also be repealed. However, the restrictions on liquids, aerosols and gels carried by passengers arriving on flights from third countries and transferring at Union airports remain in place as provided in Regulation (EU) No 297/2010 of 9 April 2010 amending Regulation (EC) No 272/2009 supplementing the common basic standards on civil aviation security. (3) (4) The exemptions to the application of the restrictions on liquids, aerosols and gels carried by passengers arriving on flights from third countries should therefore be extended whilst those restrictions remain in place, provided that those third countries continue to meet the conditions under which the exemptions were granted. (5) Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (4) should therefore be amended accordingly. (6) Regulation (EU) No 297/2010 of 9 April 2010 will apply from 29 April 2010. The entry into force of this Regulation is therefore urgent as it should apply from the same date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security set up by Article 19(1) of Regulation (EC) No 300/2008, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 29 April 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 221, 19.8.2008, p. 8. (3) OJ L 90, 10.4.2010, p. 1. (4) OJ L 55, 5.3.2010, p. 1. ANNEX The Annex, Chapter 4 is amended as follows: 1. Point 4.0.4. is replaced by the following: 4. For the purpose of this Annex: (a) liquids, aerosols and gels  (LAGs) shall include pastes, lotions, liquid/solid mixtures and the contents of pressurised containers, such as toothpaste, hair gel, drinks, soups, syrups, perfume, shaving foam and other items with similar consistencies; (b) security tamper-evident bag  (STEB) is a bag that conforms to the recommended security control guidelines of the International Civil Aviation Organisation. 2. Point 4.1.3.4. is replaced by the following: 4. LAGs carried by passengers may be exempted from screening if the LAG is: (a) in individual containers with a capacity not greater than 100 millilitres or equivalent in one transparent re-sealable plastic bag of a capacity not exceeding 1 litre, whereby the contents of the plastic bag fit comfortably and the bag is completely closed; or (b) to be used during the trip and is either required for medical purposes or a special dietary requirement, including baby food. When requested to do so the passenger shall provide proof of authenticity of the exempted LAG; or (c) obtained airside beyond the point where boarding passes are controlled from outlets that are subject to approved security procedures as part of the airport security programme, on condition that the LAG is packed in a STEB inside which satisfactory proof of purchase at airside at that airport on that day is displayed; or (d) obtained in the security restricted area from outlets that are subject to approved security procedures as part of the airport security programme; or (e) obtained at another Union airport, on condition that the LAG is packed in a STEB inside which satisfactory proof of purchase at airside at that airport on that day is displayed; or (f) obtained on board an aircraft of a Community air carrier, on condition that the LAG is packed in a STEB inside which satisfactory proof of purchase on board that aircraft on that day is displayed; or (g) obtained at an airport situated in a third country listed in Attachment 4-D, on condition that the LAG is packed in a STEB inside which satisfactory proof of purchase at airside at that airport within the preceding 36 hours is displayed. The exemptions provided for in this point shall expire on 29 April 2011. 3. The following Attachment 4-D is added: ATTACHMENT 4-D Airport(s) from which flights depart to Union airports:  Canada: All international airports  Republic of Croatia:  Dubrovnik (DBV) airport  Pula (PUY) airport  Rijeka (RJK) airport  Split (SPU) airport  Zadar (ZAD) airport  Zagreb (ZAG) airport  Malaysia Kuala Lumpur International (KUL) airport  Republic of Singapore: Changi (SIN) airport  United States of America All international airports